UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2318


MOHAMED KARAMOH SILLAH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 15, 2012                   Decided:   May 25, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Leslie McKay, Assistant Director, Allison
Frayer,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mohamed Karamoh Sillah, a native and citizen of Sierra

Leone,    petitions   for   review     of   an   order      of   the   Board    of

Immigration Appeals (Board) denying his motion to reconsider.

We have reviewed the administrative record and conclude that the

Board did not abuse its discretion in denying Sillah’s motion.

See   8   C.F.R.   § 1003.2(a)    (2011).        We    accordingly     deny    the

petition for review for the reasons stated by the Board.                  See In

Re:   Sillah   (B.I.A.   Oct.    31,   2011).         We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 PETITION DENIED




                                       2